Citation Nr: 0013271	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for residuals of left 
eyelid infection.  



ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from August 1970 to February 
1972, and additional unverified service in the Reserve 
Service and the National Guard.  The record reflects service 
in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for post traumatic stress disorder and 
residuals of left eyelid infection.  


FINDINGS OF FACT

1.  The record reflects multiple medical diagnoses of post 
traumatic stress disorder. 

2.  The veteran has provided lay evidence of traumatic events 
in service.  

3.  Axis IV notations in the February 1996, March 1997and 
March 1999 VA medical reports reflect the medical 
determinations of competent experts as to the conditions and 
events relating to the veteran's current condition which are 
competent evidence of a nexus between PTSD and the veteran's 
service.  

4.  The record is devoid of medical evidence of a current 
disability due to the residuals of left eyelid infection.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for post 
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).  




2.  The claim of entitlement to service connection for 
residuals of left eyelid infection is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to post traumatic stress 
disorder.  The veteran was treated in April to May 1971 for 
infection of the left upper eye lid with secondary 
cellulitis.  The condition was improved in May 1971 with 
cellulitis resolved.  The reports of his February 1972 
physical examination for separation from service and his 
November 1988 medical examination for enlistment in the 
reserves reflect that no abnormalities of the eyes or 
psychiatric abnormalities were noted on the clinical 
evaluations conducted at those times.  Nor were any 
complaints related to the claimed conditions noted in those 
reports.
 
VA medical records dated in April 1995 to May 1997 reflect 
treatment, both inpatient and outpatient, for substance 
abuse.  In May 1995 the veteran requested evaluation for post 
traumatic stress disorder (PTSD).  When he was hospitalized 
at a VAMC in May 1995 to June 1995 treatment included 
participation in a therapy group for alcohol and PTSD.  A 
report of psychiatric screening conducted in October 1995 
reflects a diagnosis of Axis I: PTSD; mixed substance abuse, 
alcohol, and cocaine in remission. Subsequent VA medical 
records reflect ongoing treatment for symptoms of PTSD as 
well as substance abuse.  The reports of a physical 
examinations conducted in May 1995 and October 1995 reflect 
that his eyelids, and conjunctivae "okay."

The veteran was hospitalized at a VA Medical Center (VAMC) 
from January 1996 to February 1996 for treatment of PTSD.  At 
that time he reported that while serving in Vietnam he was 
involved in body counts and bagging bodies after skirmishes.  
One of the most frightening experiences he reported involved 
guarding a large barge loaded with ammunition in Da Nang 
harbor.  One of the men on guard duty shot up a flare which 
landed on the barge.  Everyone scrambled for safety.  The 
veteran was terrified that the ammunition would explode.  He 
also reported being hospitalized for an eye injury during 
which he awakened with bandages on his eyes.  Reportedly he 
had flash burns to his eyes, which temporarily blinded him.  
Symptoms of PTSD involved dreams related to his experiences 
in Vietnam, particularly the incident involving the barge, 
and the eye injury as well as the sight of a truck convoy 
falling over a cliff, which he reportedly witnessed.  He also 
avoided sleep to avoid such dreams.  It was felt that his 
symptoms of PTSD especially severe anger had significantly 
impaired his ability to obtain and retain employment.  
Physical examination was grossly within normal limits in 
February 1996.

A psychological assessment was conducted by VA in February 
1996 at approximately the time of the veteran's discharge 
from the VAMC.  The diagnosis was Axis I: PTSD, and cocaine 
dependence in remission; Axis IV: severity of psychosocial 
stressors (Vietnam combat experience -5- extreme enduring).  

In February 1997 to March 1997 the veteran has readmitted to 
the PTSD unit of the VAMC because of flare-ups of PTSD 
symptoms, specifically, worsening war nightmares which 
continued as intrusive daymares.  Increased numbers of things 
in the environment triggered his Vietnam recollections.  The 
diagnoses at discharge included Axis I: PTSD, chronic; 
depressive disorder, not otherwise specified; cocaine abuse; 
and alcohol dependence in remission since July 1996; Axis IV: 
Vietnam combat experiences.  

The veteran was hospitalized for approximately 10 days in May 
1997 for depression and suicidal ideation.  At the time of 
discharge he was not considered a danger to himself or 
others.  The diagnoses were Axis I: 1. Malingering, 2. 
Polysubstance abuse, and 3. Dysthymic disorder; Axis II:  
personality disorder not otherwise specified; Axis IV: severe 
frequent homelessness unemployed.  Physical examination 
conducted at that time was generally unremarkable.   

On VA examination conducted in March 1999 the veteran's 
current complaints were of fear and flashbacks related to the 
Vietnam war.  He reported that he was physically in good 
health and denied suicidal thoughts since May 1997.  The 
diagnoses included; Axis I: severe PTSD, dysthymic disorder, 
cocaine dependence, marijuana dependence in partial 
remission, alcohol dependence, continuing; Axis IV: severe 
due to homelessness, unemployment, depression and chronic 
flashbacks from the Vietnam war.  


Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, to include psychosis, shall be service-
connected, although not manifest during service, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection is 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires evidence of (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet.App. 498.  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  In this regard a well-grounded claim 
of continuity of symptomatology generally requires medical 
nexus evidence between the continuous symptomatology and the 
current claimed condition. McManaway v. West, No. 97-280 (U. 
S. Vet. App. Sept. 29, 1999).




In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

The evidence in this case reflects the veteran's lay 
assertions of injury in service, i.e. traumatic experiences 
which he contends precipitated his PTSD.  The record also 
reflects multiple diagnoses of PTSD by medical professionals 
who had been told of the claimed stressors in service.  The 
U. S. Court of Appeals for Veterans Claims (Court) has held 
that the Axis IV notation in the VA examination reports such 
as those found in the veteran's record, reflect the medical 
determinations of competent experts as to the conditions and 
events relating to the veteran's current condition and is 
sufficient evidence of a nexus between PTSD and the veteran's 
service as to well ground his claim. See Hernandez Toyens v. 
West, 11 Vet. App. 379 (1998).  Thus, the veteran has 
presented competent evidence of each of the essential 
elements of a plausible claim.  His claim is well-grounded 
and subject to further development on remand.  

With regard to service connection for residuals of left 
eyelid infection, the record reflects treatment for the 
claimed condition during service, with no complaints or 
residuals noted on physical examination for separation in 
February 1972.  Similarly, no abnormalities of the eyes were 
found on medical examination in November 1988.  The veteran 
has presented no medical evidence of a current disability 
related to the claimed condition.  In the absence of 
competent evidence of the essential element of a plausible 
claim, the claim must be denied as not well-grounded. 





ORDER

The appeal is granted to the extent that the claim for 
service connection for post traumatic stress disorder is 
well-grounded.

The claim for service connection for residuals of left eyelid 
infection is denied as not well-grounded.


REMAND

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between the current disorder 
and an in- service stressor; and credible supporting evidence 
that the claimed in- service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service  
stressor. 38 C.F.R. § 3.304(f) (1999) 

Under the circumstances of this case, in which the record 
does not establish that the veteran engaged in combat, 
additional development of the evidence is required.  The 
veteran has cited a number of stressful events which he 
contends were the cause of his PTSD.  The RO has not yet 
attempted to obtain verification of the claimed stressors 
from the appropriate agency.  The question of whether the 
stressors may be corroborated is a matter to be determined by 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.
 

1.  The RO should request a comprehensive 
statement from the veteran which contains 
as much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressors during service, 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events 
including their full names, ranks, units 
of assignment, or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

2.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors to include a copy of a 
current stressor statement, if submitted.  
This information should then be sent to 
the U.S. Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Springfield, Virginia 22150 
together with a copy of the veterans 
service personnel records, for 
verification of the veteran's putative 
stressors.  

3.  If any of the purported stressors are 
verified by the USASCRUR, the RO should 
schedule the veteran for a special VA 
psychiatric examination to assess the 
etiology of his PTSD.  The examiner must 
thoroughly review the claims folder prior 
to evaluating the veteran.  If PTSD is 
diagnosed, the examiner should be asked 
to specify the stressful precipitating 
incident(s) to which the diagnosis is 
attributed.  

4.  Following the completion of the above 
requested actions, the RO should review 
the veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case and the applicable time to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 



(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

